DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over 
宮本 恒夫 (hereinafter Miyamoto Tsuneo JP 4094121 B2) in view of Asai (JP 2004337473 A)
As to claim 1, Miyamoto Tsuneo discloses in water leakage detection device having claimed
a.	a method for water leak detection, the method comprising: emitting a transmitted signal comprising repetitions of a transmitted signal pattern from a transmitting antenna; receiving, at each receiving antenna of a set of receiving antennas, a received signal comprising reflections of the transmitted signal; for each received signal, processing the received signal to form successive patterns of reflections of the transmitting signal pattern from an wet area, and processing the successive patterns of reflections including retaining effects of direct reflections from said wet area and excluding at least some effects of multipath reflections from said wet area that are also reflected from at least one static object; and determining a location of said wet area on an indoor map using a result of processing the successive patterns of reflections and the locations of the transmitting antennas and the receiving antennas, whereby said wet area indicates a water leak read on Page 3, Para 3, (a water leakage detection apparatus according to the present invention includes a transmission antenna that radiates a transmission signal composed of electromagnetic waves into the ground, and a reception antenna that receives a reflected wave of the transmission signal radiated from the transmission antenna. And a reference signal having the same frequency as that of the transmission signal radiated by the transmission antenna is detected in the water leakage detection device that detects the presence or absence of water leakage from the underground pipe based on the reflected wave received by the reception antenna. Input from the signal generator and received from the receiving antenna , mix the received signal and the reference signal to remove signal components having the same phase as the transmitted signal, and have a phase different from that of the transmitted signal a demodulator for outputting the IF signal as a demodulated signal, the demodulator output to said demodulated signal is amplified input, demodulates by removing the DC signal component and high frequency noise It is a configuration having a bandpass filter which is transmitting the component corresponding to the Doppler frequency caused by the flow of the leakage portion of the item. A band filter having a band frequency of 0.5 Hz to 1 kHz can be used).  Miyamoto Tsuneo does not explicitly recite increasing wet area.  
However, Asai cures this deficiency by teaching that it may be beneficial read on ¶ 0062, (that is, as shown in FIG. 4B, when water does not exist in the water receiving member 60 or when water is present in a very small amount, the highly diffuse reflection portion 67 strongly generates diffused light. However, as shown in FIG. 4C, when a certain amount of water is stored in the water receiving member 60, a concave portion (or a portion that induces irregular reflection such as a scratch or a groove) constituting the highly irregular reflection portion 67. Is filled with the stored water, and the highly diffuse reflection portion 67 is smoothed, so that diffuse reflection is suppressed. For this reason, the user can reliably detect that the “amount of leaked water” stored in the water receiving member 60 has increased based on the change in the degree of the irregular reflection)). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the CPU-controlled, rearming, high voltage output circuit for electronic animal trap of Asai into Miyamoto Tsuneo in order to water leakage” at the connection portion S between the water tap 30 and the main pipe 55 is performed. Can be found quickly..
As to claim 4, Asai further teaches:
a.	wherein water from a leaking appliance creates said increasing wet area read on ¶ 0062, (that is, as shown in FIG. 4B, when water does not exist in the water receiving member 60 or when water is present in a very small amount, the highly diffuse reflection portion 67 strongly generates diffused light. However, as shown in FIG. 4C, when a certain amount of water is stored in the water receiving member 60, a concave portion (or a portion that induces irregular reflection such as a scratch or a groove) constituting the highly irregular reflection portion 67. Is filled with the stored water, and the highly diffuse reflection portion 67 is smoothed, so that diffuse reflection is suppressed. For this reason, the user can reliably detect that the “amount of leaked water” stored in the water receiving member 60 has increased based on the change in the degree of the irregular reflection)).
As to claim 5, Asai further teaches:
a.	wherein water from a leaking pipe and/or plumbing fixtures create said increasing wet area read on ¶ 0062, (that is, as shown in FIG. 4B, when water does not exist in the water receiving member 60 or when water is present in a very small amount, the highly diffuse reflection portion 67 strongly generates diffused light. However, as shown in FIG. 4C, when a certain amount of water is stored in the water receiving member 60, a concave portion (or a portion that induces irregular reflection such as a scratch or a groove) constituting the highly irregular reflection portion 67. Is filled with the stored water, and the highly diffuse reflection portion 67 is smoothed, so that diffuse reflection is suppressed. For this reason, the user can reliably detect that the “amount of leaked water” stored in the water receiving member 60 has increased based on the change in the degree of the irregular reflection)). 
As to claim 6, Asai further teaches:
a.	wherein external water penetrates a building to create said increasing wet area read on ¶ 0061, ( when "water leakage" occurs, it is possible to quickly detect the leakage or to reliably recover the leaked water, so that damage caused by the leaked water (for example, a room downstairs, Damage to household goods due to flooding of downstairs housing, etc.) can be effectively suppressed. In addition, since the water receiving member 60 is formed of a transparent body, the state inside the water receiving member 60 (for example, whether or not water is stored, the amount of stored water, and the like) is grasped from the outside of the bread main body 10. Is much easier). 
As to claim 7, Asai further teaches:
a.	wherein water from a fire sprinkler creates said increasing wet area read on ¶ 0061, ( when "water leakage" occurs, it is possible to quickly detect the leakage or to reliably recover the leaked water, so that damage caused by the leaked water (for example, a room downstairs, Damage to household goods due to flooding of downstairs housing, etc.) can be effectively suppressed. In addition, since the water receiving member 60 is formed of a transparent body, the state inside the water receiving member 60 (for example, whether or not water is stored, the amount of stored water, and the like) is grasped from the outside of the bread main body 10. Is much easier.  Note: it is obvious for ordinary skill in the art the fire sprinkler also has a water pipe and the leakage may introduce from any part of the water carrying pipe).
As to claim 8, Asai further teaches:
a.	wherein said increasing wet area is coincident with a ceiling, wall, or floor read on ¶ 0061, ( when "water leakage" occurs, it is possible to quickly detect the leakage or to reliably recover the leaked water, so that damage caused by the leaked water (for example, a room downstairs, Damage to household goods due to flooding of downstairs housing, etc.) can be effectively suppressed. In addition, since the water receiving member 60 is formed of a transparent body, the state inside the water receiving member 60 (for example, whether or not water is stored, the amount of stored water, and the like) is grasped from the outside of the bread main body 10. Is much easier).

5.	Claims 2, are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto Tsuneo in view of Asai and further in view of Ono (US 2019/0310158 A1).
As to claim 2, Miyamoto Tsuneo in view of Asai does not explicitly recite wherein said location of the increasing wet area is referenced to the locations of the transmitting antenna and the receiving antennas.
However, Ono in monitoring technique for buried pipe infrastructure teaches:
a.	wherein said location of the increasing wet area is referenced to the locations of the transmitting antenna and the receiving antennas read on ¶ 0144, (in S1304, the calculator 100 overlaps the water leakage determination result in the corresponding sensor terminal 107 with a map, based on the installation position 2303 of the sensor terminal 107 and the water leakage determination result, and displays it together on the display unit 503).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the monitoring system and it’s mehods of Ono into Miyamoto Tsuneo in view of Asai in order to provide a monitoring system which maintains or improves the Signal Noise Ratio, and detects a state of a target object to be measured, while reducing a communication cost for the sensor terminals.

6.	Claims  3 and 13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto Tsuneo in view of Asai and further in view of Sajwaj Todd (CA 3070123 A1)
As to claim 3, Miyamoto Tsuneo in view of Asai does not explicitly recite wherein said location of the increasing wet area is referenced to absolute coordinates 
However, Sajwaj Todd in water network monitoring system teaches:
a.	wherein said location of the increasing wet area is referenced to absolute coordinates read on Page 52, (this can then be sent to display module 215 to display the abnormal soil moisture content to the user, thus indicating a suspected water network leak. This may be indicated to the user in any way that the skilled person would understand. For instance, a graphical form is preferred as shown in Figure 8B. However, it can be envisaged that any other way of indicating a location can be used, for instance, coordinates of the location could be used).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the water network monitoring system of Sajwaj Todd into Miyamoto Tsuneo in view of Asai in order to detect surface leaks as carried out by the water network monitoring system and provide accurate location of leakage.
As to claim 13, the claim is interpreted and rejected a to claim 1.  Sajwaj Todd further teaches:
a.	whereby said increasing wet area indicates a water leak locatable on said indoor map read on Page 44-45, (the detection of the presence of a flooded pasture may be displayed by display module 215 in the graphical form as shown in Figure 5B. Alternatively, mapping module 211 may overlay the data onto a graphical representation that may indicate on a map the location of the surface leak. This is then sent to display module 215 such that a map can be displayed, indicating regions displaying abnormal surface water).
As to claim 15, the claim is interpreted and rejected as to claim 3.	
As to claim 16, Asai further teaches:
a.	wherein water from a leaking pipe and/or plumbing fixtures create said increasing wet area read on ¶ 0062, (that is, as shown in FIG. 4B, when water does not exist in the water receiving member 60 or when water is present in a very small amount, the highly diffuse reflection portion 67 strongly generates diffused light. However, as shown in FIG. 4C, when a certain amount of water is stored in the water receiving member 60, a concave portion (or a portion that induces irregular reflection such as a scratch or a groove) constituting the highly irregular reflection portion 67. Is filled with the stored water, and the highly diffuse reflection portion 67 is smoothed, so that diffuse reflection is suppressed. For this reason, the user can reliably detect that the “amount of leaked water” stored in the water receiving member 60 has increased based on the change in the degree of the irregular reflection)). 
As to claim 17, Asai further teaches:
a.	wherein water from a leaking pipe and/or plumbing fixtures creates said increasing wet area read on ¶ 0062, (that is, as shown in FIG. 4B, when water does not exist in the water receiving member 60 or when water is present in a very small amount, the highly diffuse reflection portion 67 strongly generates diffused light. However, as shown in FIG. 4C, when a certain amount of water is stored in the water receiving member 60, a concave portion (or a portion that induces irregular reflection such as a scratch or a groove) constituting the highly irregular reflection portion 67. Is filled with the stored water, and the highly diffuse reflection portion 67 is smoothed, so that diffuse reflection is suppressed. For this reason, the user can reliably detect that the “amount of leaked water” stored in the water receiving member 60 has increased based on the change in the degree of the irregular reflection)). 
As to claim 18, Asai further teaches:
a.	wherein external water penetrates a building to create said increasing wet area read on ¶ 0061, (when "water leakage" occurs, it is possible to quickly detect the leakage or to reliably recover the leaked water, so that damage caused by the leaked water (for example, a room downstairs, Damage to household goods due to flooding of downstairs housing, etc.) can be effectively suppressed. In addition, since the water receiving member 60 is formed of a transparent body, the state inside the water receiving member 60 (for example, whether or not water is stored, the amount of stored water, and the like) is grasped from the outside of the bread main body 10. Is much easier.  Note: it is obvious for ordinary skill in the art recognizes water pipe and the leakage may introduced from any part of the building and/or a carrying pipe from any side).
As to claim 19, Asai further teaches:
a.	wherein water from a fire sprinkler creates said increasing wet area read on ¶ 0061, (when "water leakage" occurs, it is possible to quickly detect the leakage or to reliably recover the leaked water, so that damage caused by the leaked water (for example, a room downstairs, Damage to household goods due to flooding of downstairs housing, etc.) can be effectively suppressed. In addition, since the water receiving member 60 is formed of a transparent body, the state inside the water receiving member 60 (for example, whether or not water is stored, the amount of stored water, and the like) is grasped from the outside of the bread main body 10. Is much easier.  Note: it is obvious for ordinary skill in the art the fire sprinkler also has a water pipe and the leakage may introduce from any part of the water carrying pipe).
As to claim 20, Asai further teaches:
a.	wherein said increasing wet area is coincident with a ceiling, wall, or floor read on ¶ 0061, ( when "water leakage" occurs, it is possible to quickly detect the leakage or to reliably recover the leaked water, so that damage caused by the leaked water (for example, a room downstairs, Damage to household goods due to flooding of downstairs housing, etc.) can be effectively suppressed. In addition, since the water receiving member 60 is formed of a transparent body, the state inside the water receiving member 60 (for example, whether or not water is stored, the amount of stored water, and the like) is grasped from the outside of the bread main body 10. Is much easier).

7.	Claims 9-12 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto Tsuneo in view of Asai and further in view of Yadvish (US 9916748 B1).
As to claim 9, Miyamoto Tsuneo in view of Asai does not explicitly recite sounding an alarm when said increasing wet area is detected.  
However, Yadvish cures this deficiency by teaching that it may be beneficial sounding an alarm when said increasing wet area is detected read on Claim 1, (a system for alerting a user with diminished sensory capacity that a leak has been detected in a water heating system, comprising: at least one sensor for detecting presence of water, comprising two or more galvanic contacts, the at least one sensor being configured to: in response to detecting moisture via the two or more galvanic contacts, transmit a leak detection signal, and display an alert that the leak has been detected; at least one automatic shut-off valve for controlling flow of water to or from a tankless water heating system or hot water tank; and a controller, magnetically affixed to an exterior surface of the tankless water heating system or hot water tank, and communicatively coupled to the at least one sensor and at least one automatic shut-off valve, wherein the controller is configured to: store instructions for displaying a set of messages comprising a plurality of pre-recorded audio messages and at least one visual message, receive the leak detection signal from the at least one sensor, automatically transmit, in response to the received leak detection signal, a shut-off signal to the at least one automatic shut-off valve instructing the at least one automatic shut-off valve to close and prevent flow of water, and in response to the received leak detection signal, select and display, to the user with diminished sensory capacity, at least one message of the set of messages, via a sensory medium different from a sense in which the user has diminished sensory capacity).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the water network monitoring system of Yadvish into Miyamoto Tsuneo in view of Asai in order to provide warning and aid to physically disabled homeowners in preventing flood damage to their homes.
As to claim 10, Yadvish further teaches:
a.	sending an alert when said increasing wet area is detected read on Claim 1, ( A system for alerting a user with diminished sensory capacity that a leak has been detected in a water heating system, comprising: at least one sensor for detecting presence of water, comprising two or more galvanic contacts, the at least one sensor being configured to: in response to detecting moisture via the two or more galvanic contacts, transmit a leak detection signal, and display an alert that the leak has been detected; at least one automatic shut-off valve for controlling flow of water to or from a tankless water heating system or hot water tank; and a controller, magnetically affixed to an exterior surface of the tankless water heating system or hot water tank, and communicatively coupled to the at least one sensor and at least one automatic shut-off valve, wherein the controller is configured to: store instructions for displaying a set of messages comprising a plurality of pre-recorded audio messages and at least one visual message, receive the leak detection signal from the at least one sensor, automatically transmit, in response to the received leak detection signal, a shut-off signal to the at least one automatic shut-off valve instructing the at least one automatic shut-off valve to close and prevent flow of water, and in response to the received leak detection signal, select and display, to the user with diminished sensory capacity, at least one message of the set of messages, via a sensory medium different from a sense in which the user has diminished sensory capacity).
As to claim 11, Yadvish further teaches:
a.	shutting off the water supply to a portion of a building or to an entire building when said increasing wet area is detected read on Claim 1, ( A system for alerting a user with diminished sensory capacity that a leak has been detected in a water heating system, comprising: at least one sensor for detecting presence of water, comprising two or more galvanic contacts, the at least one sensor being configured to: in response to detecting moisture via the two or more galvanic contacts, transmit a leak detection signal, and display an alert that the leak has been detected; at least one automatic shut-off valve for controlling flow of water to or from a tankless water heating system or hot water tank; and a controller, magnetically affixed to an exterior surface of the tankless water heating system or hot water tank, and communicatively coupled to the at least one sensor and at least one automatic shut-off valve, wherein the controller is configured to: store instructions for displaying a set of messages comprising a plurality of pre-recorded audio messages and at least one visual message, receive the leak detection signal from the at least one sensor, automatically transmit, in response to the received leak detection signal, a shut-off signal to the at least one automatic shut-off valve instructing the at least one automatic shut-off valve to close and prevent flow of water, and in response to the received leak detection signal, select and display, to the user with diminished sensory capacity, at least one message of the set of messages, via a sensory medium different from a sense in which the user has diminished sensory 
As to claim 12, Yadvish further teaches:
a.	localizing a moving body read on Claim 1, ( A system for alerting a user with diminished sensory capacity that a leak has been detected in a water heating system, comprising: at least one sensor for detecting presence of water, comprising two or more galvanic contacts, the at least one sensor being configured to: in response to detecting moisture via the two or more galvanic contacts, transmit a leak detection signal, and display an alert that the leak has been detected; at least one automatic shut-off valve for controlling flow of water to or from a tankless water heating system or hot water tank; and a controller, magnetically affixed to an exterior surface of the tankless water heating system or hot water tank, and communicatively coupled to the at least one sensor and at least one automatic shut-off valve, wherein the controller is configured to: store instructions for displaying a set of messages comprising a plurality of pre-recorded audio messages and at least one visual message, receive the leak detection signal from the at least one sensor, automatically transmit, in response to the received leak detection signal, a shut-off signal to the at least one automatic shut-off valve instructing the at least one automatic shut-off valve to close and prevent flow of water, and in response to the received leak detection signal, select and display, to the user with diminished sensory capacity, at least one message of the set of messages, via a sensory medium different from a sense in which the user has diminished sensory capacity).

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto Tsuneo in view of Asai and further in view of Sajwaj Todd and further in view of Ono (US 2019/0310158 A1).
As to claim 14, Miyamoto Tsuneo in view of Asai and further in view of Sajwaj Todd does not explicitly recite wherein said location of the increasing wet area is referenced to the locations of the transmitting antenna and the receiving antennas.
However, Ono in monitoring technique for buried pipe infrastructure teaches:
a.	wherein said location of the increasing wet area is referenced to the locations of the transmitting antenna and the receiving antennas read on ¶ 0144, (in S1304, the calculator 100 overlaps the water leakage determination result in the corresponding sensor terminal 107 with a map, based on the installation position 2303 of the sensor terminal 107 and the water leakage determination result, and displays it together on the display unit 503).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the monitoring system and it’s mehods of Ono into Miyamoto Tsuneo in view of Asai and further in view of Sajwaj Todd in order to provide a monitoring system which maintains or improves the Signal Noise Ratio, and detects a state of a target object to be measured, while reducing a communication cost for the sensor terminals.

Citation of pertinent Prior Arts
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	

Conclusion
10.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689